Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keller et al (US Patent No. 10,866,487).
Regarding claim 1, Keller et al teaches an apparatus, shown on Fig. 2b, comprising: 
an optical phased array (see col. 2, lines 1-3) comprising multiple array elements (see col. 2, lines 17-21; “In a phased array, the optical channel signals are fed to the individual antennas with the correct phase relationship so that the optical waves from the separate antenna add together to increase the radiation in a desired direction…”; Fig. 2b shows multiple array elements), wherein each array element of the optical phased array comprises: 
an antenna element configured to transmit or receive an optical signal (see col. 7, lines 9-10; “…optical antennas 128a, 128b, . . . 128n…”); and 
an electro-optic (EO) modulator (see col. 6, lines 33-38; “…electro-optic phase modulators…”) associated with the antenna element, the EO modulator configured to modulate the optical signal transmitted or received by the antenna element.

Regarding claim 12, Keller et al teaches a method comprising: 
engaging in optical communications using an optical phased array (see col. 2, lines 1-3) comprising multiple array elements (see col. 2, lines 17-21; “In a phased array, the optical channel signals are fed to the individual antennas with the correct phase relationship so that the optical waves from the separate antenna add together to increase the radiation in a desired direction…”; Fig. 2b shows multiple array elements), wherein each array element of the optical phased array comprises: 
an antenna element that transmits or receives an optical signal (see col. 7, lines 9-10; “…optical antennas 128a, 128b, . . . 128n…”); and 
an electro-optic (EO) modulator (see col. 6, lines 33-38; “…electro-optic phase modulators…”) associated with the antenna element, the EO modulator modulating the optical signal transmitted or received by the antenna element.

Allowable Subject Matter
Claims 2-11 and 13-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Middleton et al (US Pub. No. 2013/0177319) is cited to show phase antenna array with electro-optic readout circuit with MLL and related methods.
Bock et al (US Pub. No. 2018/0026721) is cited to show phased-array coherent transceiver.
Hashemi et al (US Pub. No. 2018/0039154) is cited to show monolithically integrated large-scale optical phased array.
Fatemi et al (US Pub. No. 2018/0123699) is cited to show optical sparse phased array receiver.
Tennant et al (US Pub. No. 2019/0267708) is cited to show phased array communication system with remote RF transceiver and antenna beam control.
Morton et al (US Pub. No. 2021/0006333) is cited to show silicon photonics phased array systems.
Puleri et al (US Patent No. 11,183,757) is cited to show transmitting and receiving apparatuses and methods for a phased array antenna.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALZID E SINGH whose telephone number is (571)272-3029. The examiner can normally be reached Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID PAYNE can be reached on (571) 272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DALZID E. SINGH
Primary Examiner
Art Unit 2637



/DALZID E SINGH/Primary Examiner, Art Unit 2637